Name: Council Regulation (EEC) No 2254/77 of 11 October 1977 amending Regulation (EEC) No 879/73 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector
 Type: Regulation
 Subject Matter: economic policy; NA;  agricultural policy;  plant product;  agricultural structures and production
 Date Published: nan

 14. 10 . 77 Official Journal of the European Communities No L 261 /3 COUNCIL REGULATION (EEC) No 2254/77 of 11 October 1977 amending Regulation (EEC) No 879/73 on the granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, granting and reimbursement of aid accorded by the Member States to recognized producer groups in the hop sector (4) should be repealed, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 879/73 shall be replaced by the following : 'Article 6 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ( !), as last amended by Regula ­ tion (EEC) No 1 1 70/77 (2), and in particular Article 10(1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1170/77 amended the conditions formerly laid down for the recognition of hop producer groups ; whereas aid should be granted for the setting up and operation of producer groups not only to associations in existence at the time of the entry into force of Regulation (EEC) No 1170/77 but also to groups recognized at an earlier date, in so far as both incur expenditure in the form of adaptation costs ; Whereas Council Regulation (EEC) No 2253/77 of 1 1 October 1977 on structural measures in the hop sector (3) has laid down general rules on the granting of aid for conversion to other varieties and the reorgan ­ ization of hop gardens as provided for in Article 9 (3) of Regulation (EEC) No 1696/71 ; whereas, for admi ­ nistrative reasons, therefore, Title II of Council Regula ­ tion (EEC) No 879/73 of 26 March 1973 on the Producer associations and producer groups which had prior to 1 July 1977 been recognized as provided for in Article 7 (3) of Regulation (EEC) No 1696/71 shall qualify for the aid provided for in Article 8 ( 1 ) of that same Regulation only if they incur expenditure in adapting to satisfy the conditions laid down in Article 7 of Regulation (EEC) No 1696/71 .' Article 2 Title II of Regulation (EEC) No 879/73 is repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 11 October 1977. For the Council The President A. HUMBLET ( ») OJ No L 175, 4. 8 . 1971 , p. 1 . (*) OJ No L 137, 3 . 6 . 1977, p . 7 . (3 ) See page 1 of this Official Journal . (*) OJ No L 86, 31 . 3 . 1973, p. 26 .